[Cite as State v. Hough, 2011-Ohio-3690.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 95953




                                    STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.


                                      TERRANCE HOUGH

                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                               Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CR-499308

        BEFORE: Jones, J., Kilbane, A.J., and Sweeney, J.

        RELEASED AND JOURNALIZED:                      July 28, 2011
FOR APPELLANT

Terrance M. Hough, Jr., Pro se
Inmate No. A550-442
Toledo Correctional Institution
2001 East Central Avenue
Toledo, Ohio 43608-0033


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Katherine Mullin
Assistant Prosecuting Attorney
The Justice Center, 8 Floor
                     ht




1200 Ontario Street
Cleveland, Ohio 44113




 LARRY A. JONES, J.:

        {¶ 1} Defendant-appellant, Terrance Hough, pro se, appeals from the trial court’s

findings of fact and conclusions of law.   We affirm.

I.   Procedural History and Facts

        {¶ 2} A capital indictment was returned against Hough in April 2007, charging him

with three counts of aggravated murder with prior calculation and design, with mass murder

and firearm specifications, and two counts of attempted murder.   The charges stemmed from
Hough shooting at a group of young adults who had been shooting off fireworks next door to

Hough’s house.     Five victims were shot; three died and two were injured.

       {¶ 3} Hough was found guilty by a jury on all charges.           The jury recommended a

sentence of life without parole on the aggravated murder convictions.             The trial court

sentenced Hough to life in prison without the possibility of parole on each of the three

aggravated murder convictions; ten years for each of the two attempted murder convictions;

and a merged three-year sentence on the firearm specifications.       The sentences were ordered

to be served consecutively.

       {¶ 4} Hough appealed.         The transcript was filed with this court on August 4, 2008.

This court affirmed the convictions.          State v. Hough, Cuyahoga App. No. 91691,

2010-Ohio-2770.

       {¶ 5} On December 30, 2009, Hough filed a petition for postconviction relief, which

was denied on January 4, 2010.          On July 16, 2010, Hough filed a second petition for

postconviction relief, which was denied on July 29, 2010.         On September 9, 2010, Hough

requested that the trial court issue findings of fact and conclusions of law.      The trial court

filed findings on October 5, 2010.     On November 1, 2010, Hough filed a notice of appeal and

attached the trial court’s October 5 findings as the judgment he was appealing.      According to

his brief, he is challenging the denials of his postconviction petitions.   His sole assignment of

error reads:
        “[The] Trial Court erred in denying Appellant’s Post Conviction Petition through its
        Order of Findings of Fact and Conclusions of Law, as to not ordering an evidentiary
        hearing, per R.C. §2953.22.”

II.   Law and Analysis

        {¶ 6} R.C. 2953.21(A)(1) provides in relevant part that:

        “Any person who has been convicted of a criminal offense and who claims that there
        was such a denial or infringement of the person’s rights as to render the judgment void
        or voidable under the Ohio Constitution or the Constitution of the United States * * *
        may file a petition in the court that imposed the sentence, stating the grounds for relief
        relied upon, and asking the court to vacate or set aside the judgment or sentence * * *.”

        {¶ 7} R.C. 2953.21(A)(2) provides in relevant part that:

        “ * * * a petition under division (A)(1) of this section shall be filed no later than one
        hundred eighty days after the date on which the trial transcript is filed in the court of
        appeals in the direct appeal of the judgment of conviction or adjudication * * *.”

        {¶ 8} The transcripts in Hough’s direct appeal were filed on August 4, 2008.

Hough’s postconviction petition, therefore, should have been filed by February 2009.            He

filed his petitions in December 2009 and July 2010, and therefore, they were untimely.

        {¶ 9} In State v. Sharif (Sept. 27, 2001), Cuyahoga App. No. 79325, this court held

that under R.C. 2953.23(A), a trial court cannot entertain an untimely petition for

postconviction relief unless the petitioner shows: (1) either that he was unavoidably prevented

from discovering the facts upon which he relies in his petition, or that the United States

Supreme Court has, since the expiration of the period for timely filing, recognized a new

federal or state right that applies retroactively to the petitioner; and (2) by clear and convincing
evidence that a reasonable factfinder would not have found him guilty but for constitutional

error at trial.

        {¶ 10} Hough did not offer any reasons for his untimely first petition, and therefore,

the trial court properly denied it.      Hough offered the following reasons for his untimely

second petition: (1) he had a “reasonable belief” that the Ohio Public Defender’s office was

going to file a petition on his behalf and he did not receive notice that the office was not going

to file the petition until January 27, 2009; and (2) his original appellate attorney’s license was

suspended in April 2009.

        {¶ 11} In regard to the suspension of counsel, the suspension occurred in April 2009,

after the February 2009 deadline for filing Hough’s petition and, therefore, cannot serve as a

justification for the untimely filing.

        {¶ 12} In support of his contention that he believed the Ohio Public Defender’s office

was going to file a petition, Hough attached to his petition two notarized letters, one from

Judith Hough and the other from James Hogan.        Although a trial court should give deference

to affidavits filed in support of a postconviction relief petition, it may exercise its discretion

when assessing the credibility of the affidavits. State v. Calhoun (1999), 86 Ohio St.3d 279,

714 N.E.2d 905, paragraph one of the syllabus.          A trial court may discount self-serving

affidavits from the petitioner or his family members.    State v. Moore (1994), 99 Ohio App.3d

748, 755, 651 N.E.2d 1319.
       {¶ 13} The letter from Hogan stated that he and Judith Hough met with an attorney

from the Ohio Public Defender’s office in November 2008, and the attorney represented that

he would handle Hough’s postconviction proceedings.        Although the letter does not identify

Hogan’s relationship to Hough, it is contained in the record that Hogan was Hough’s

co-worker and friend.

       {¶ 14} In her letter, Judith Hough also states the alleged representation by an attorney

from the Ohio Public Defender’s office and the suspended license of former counsel.          The

letter does not identify her relationship to Hough, but it is contained in the record that she is

his mother.    Thus, both sworn letters were from persons “interested in the success” of

Hough’s petition. Calhoun at 285.

       {¶ 15} In addition to the letters being “self-serving,” they offer nothing on the two

requirements for an untimely postconviction petition:             (1) either that Hough was

unavoidably prevented from discovering the facts upon which he relies in his petition, or that

the United States Supreme Court has, since the expiration of the period for timely filing,

recognized a new federal or state right that applies retroactively to the petitioner; and (2) by

clear and convincing evidence that a reasonable factfinder would not have found him guilty

but for constitutional error at trial.   Moreover, Hough did not allege in his petition that he

was unavoidably prevented from discovering facts entitling him to relief or that the United

States Supreme Court recognized a new federal or state right that applies retroactively to him.
          {¶ 16} In light of the above, the trial court properly denied Hough’s untimely

postconviction petitions.

          {¶ 17} Further, the doctrine of res judicata is applicable to petitions for postconviction

relief.    State v. Perry (1967), 10 Ohio St.2d 175, 226 N.E.2d 104, paragraphs eight and nine

of the syllabus.    The Ohio Supreme Court explained the doctrine as follows:

          “Under the doctrine of res judicata, a final judgment of conviction bars the convicted
          defendant from raising and litigating in any proceeding, except an appeal from that
          judgment, any defense or any claimed lack of due process that was raised or could have
          been raised by the defendant at the trial which resulted in that judgment of conviction
          or on an appeal from that judgment.” Id. at 180-181.

          {¶ 18} Hough’s petition was based on 15 claims.       In claims one through six and 15,

Hough contended that his trial counsel was ineffective for failing to obtain and utilize various

experts to discuss the effects of noise, dietary supplements, “intermittent explosive disorder,”

and diabetes with mental stability.     In claims seven through 12, Hough contended that various

trial errors were committed.     Claim 13 contended that trial counsel was ineffective for failing

to call additional witnesses to testify about the victims’ reputations.   And in claim 14, Hough

contended that he was prescribed medication while in jail awaiting trial that may have

impacted his ability to assist in his defense.

          {¶ 19} On appeal, Hough was represented by counsel different from trial counsel, and

appellate counsel raised ineffective assistance of trial counsel claims.       Hough cannot raise

new claims that could have been raised in his direct appeal.          Because Hough could have
raised these claims on direct appeal, they are barred under the doctrine of res judicata.

       {¶ 20} In light of the above, the trial court properly denied Hough’s postconviction

petitions without a hearing and his sole assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

MARY EILEEN KILBANE, A.J., and
JAMES J. SWEENEY, J., CONCUR